Case 0:19-cv-62427-BSS Document 17 Entered on FLSD Docket 12/17/2019 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 9:19-cv-62427-Seltzer

  CASSANDRA FABIEN,

          Plaintiff,

  v.

  SENIOR NANNIES HOME CARE
  SERVICES, LLC and GARY LOFFREDO,

        Defendants.
  _________________________________________/

       DEFENDANTS’ RESPONSE IN SUPPORT OF PLAINTIFF’S MOTION FOR IN
               CAMERA REVIEW OF SETTLEMENT AGREEMENT

          Defendants, Senior Nannies Home Care Services, LLC and Gary Loffredo, file this

  Response In Support of Plaintiff’s Motion for In Camera Review of Settlement Agreement (the

  “Motion for In Camera Review”) and respectfully state as follows.

          1.      This is an action filed under The Fair Labor Standards Act (“FLSA”) in which

  Plaintiff sought recovery for overtime allegedly due and owing to her. Defendants deny Plaintiff’s

  allegations and dispute the validity of her claims. On November 26, 2019, a settlement conference

  was held with Judge Seltzer, during which the parties agreed to a settlement.

          2.      The parties resolved this matter in order to avoid the uncertainties of litigation and

  the attorney’s fees associated with this type of action. Importantly, throughout the entirety of the

  resolution process, Plaintiff was represented by counsel. Defendants were also represented by

  counsel throughout this process. A material term of the parties’ settlement is that the Court’s

  settlement review under Lynn’s Foods Stores occur in camera.

          3.      Because the settlement agreement requires confidentiality, the parties do not wish

  to file it with the Court and thereby make it a part of the Court file. Accordingly, the parties request



                                                     1
Case 0:19-cv-62427-BSS Document 17 Entered on FLSD Docket 12/17/2019 Page 2 of 5




  permission to deliver the settlement agreement to Judge Seltzer for an in camera review. Assuming

  it meets with Judge Seltzer’s approval, the parties request entry of an Order approving the

  settlement agreement.

         4.      When courts analyze whether to exercise their inherent power to review FLSA

  settlements in camera, they consider the privacy interests of parties, the potential harm to parties

  caused by the disclosure of information, and the general policy in favor of settling disputes,

  including those involving the FLSA:

                 This court has inherent power over its docket, and may take action
                 to prevent abuse of its processes. Seattle Times Co. v. Rhinehart,
                 467 U.S. 20, 35 (1984) (discussing protective orders). A court may
                 use its inherent power to provide for protection of parties from
                 potential harms due to the release of information. Id. Additionally,
                 there is a general policy in favor of settling disputes, and that policy
                 applies to FLSA cases, despite the procedural restrictions
                 on settlement specific to FLSA cases. See Lynn's Food Stores, 679
                 F.2d at 1354. The privacy interests of the parties and the potential
                 of harm to the parties in future endeavors from the release of
                 the settlement agreement into the public domain, combined with the
                 policy interest in settling FLSA disputes, weigh in favor
                 of in camera review of the settlement agreement.

  Crutcher v. Millennium Nursing & Rehab Ctr., Inc., No. CV-9-S-1484-NE, 2012 WL 13024010,

  at *1 (N.D. Ala. May 22, 2012); see also Phalen v. Johnny Rose Creative Kitchen, Inc., No. 17-

  61925-CIV (S.D. Fla. Jan. 29, 2018); Weiner v. Fla. Spinners, Inc., No. 17-62539-CIV, 2018

  WL 2426642 (S.D. Fla. Apr. 25, 2018); Lawson v. Sal’s Towing, Inc., No. 18-61070-CIV (S.D.

  Fla. Jun. 19, 2018); Lawson v. Sal’s Towing, Inc., No. 18-60792-CIV (S.D. Fla. Jun. 20, 2018).

     5. For the reasons discussed with Judge Seltzer during the settlement conference, the Parties

  have a privacy interest in the Court reviewing this settlement in camera, including the fact that

  Defendants will be harmed if the settlement is not reviewed in camera, which is why settlement

  of this case is conditioned on the Court’s in camera review.




                                                    2
Case 0:19-cv-62427-BSS Document 17 Entered on FLSD Docket 12/17/2019 Page 3 of 5




         6.      The Court should, therefore, grant the Motion for In Camera Review and review

  the parties’ settlement in camera to protect the privacy interests of the parties, protect against

  potential harm to the parties, and promote the general policy in favor of settling disputes, including

  those brought under the FLSA.

         WHEREFORE, Defendants agree that the Court should grant the Motion for In Camera

  Review and review the parties’ settlement agreement in camera.

  Date: December 17, 2019                               Respectfully submitted,

                                                 By:    /s/Steven A. Siegel
                                                        Steven A. Siegel
                                                        Fla. Bar No. 497274
                                                        ssiegel@fisherphillips.com
                                                        Megan L. Janes
                                                        Fla. Bar No. 99009
                                                        mjanes@fisherphillips.com
                                                        FISHER & PHILLIPS LLP
                                                        450 East Las Olas Boulevard
                                                        Suite 800
                                                        Fort Lauderdale, FL 33301
                                                        Telephone (954) 585-4800
                                                        Facsimile (954) 525-8739

                                                        Attorneys for Defendants




                                                    3
Case 0:19-cv-62427-BSS Document 17 Entered on FLSD Docket 12/17/2019 Page 4 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2019, I electronically filed the foregoing

  DEFENDANTS’ RESPONSE IN SUPPORT OF PLAINTIFF’S MOTION FOR IN

  CAMERA REVIEW OF SETTLEMENT AGREEMENT with the Clerk of Court using

  CM/ECF. I also certify that the foregoing document is being served this day to all counsel of

  record identified on the attached service list in the manner specified, either via transmission of

  Notices of Electronic Filing generated by CM/ECF and/or via U.S. Mail.


                                                      By:     /s/Steven A. Siegel
                                                              Steven A. Siegel
                                                              Fla. Bar No. 497274
                                                              ssiegel@fisherphillips.com
                                                              Megan L. Janes
                                                              Fla. Bar No. 99009
                                                              mjanes@fisherphillips.com
                                                              FISHER & PHILLIPS
                                                              450 East Las Olas Boulevard
                                                              Suite 800
                                                              Fort Lauderdale, Florida 33301
                                                              Telephone (954) 525-4800
                                                              Facsimile (954) 525-8739

                                                              Attorneys for Defendants




                                                  4
Case 0:19-cv-62427-BSS Document 17 Entered on FLSD Docket 12/17/2019 Page 5 of 5




                                    SERVICE LIST

                 United States District Court – Southern District of Florida
      Cassandra Fabien v. Senior Nannies Home Care Services, LLC and Gary Loffredo
                               Case No.: 0:19-cv-62427-RAR


  Elliot Kozolchyk                             Steven A. Siegel
  ekoz@kozlawfirm.com                          ssiegel@fisherphillips.com
  Koz Law, P.A.                                Megan L. Janes
  320 SE 9th Street                            mjanes@fisherphillips.com
  Fort Lauderdale, Florida 33316               FISHER & PHILLIPS LLP
  Telephone (786) 924-9929                     450 East Las Olas Boulevard
                                               Suite 800
  Attorneys for Plaintiff                      Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 525-4800

                                               Attorneys for Defendants




                                           5
